DETAILED ACTION

Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the RCE filed 11/9/2021 in view of Remarks and amendments filed 10/12/2021 and Interview conducted 10/6/2021.
Claims 1, 8, 15 are amended.
Claims 2, 9, 16 remain canceled.
Claims 1, 3-8, 10-15, 17-20 have been examined and are pending.
Reasons For Allowance
Claims 1, 3-8, 10-15, 17-20 are allowed. 
Regarding independent claims 1, 8, 15 the following references which have been found to be the closest applicable prior art to applicant’s invention, do not teach either alone or in combination all of the features as claimed: 

Mathew et al. (U.S. 2015/0012425 A1; hereinafter, "Mathew") 
Adoni et al. (U.S. 2014/0201026 A1; hereinafter, "Adoni")
Purves et. al. (US 2015/0073907 A1; hereinafter, “Puves”)

The Examiner has carefully considered Applicant’s amendments and arguments (hereinafter, “Remarks”) filed 10/12/2021, which were made in view of Interview conducted 10/6/2021, and finds that the amendments include subject matter recommended by the Examiner per interview of 10/6/2021. Furthermore, after thorough consideration and search, the Examiner finds that the amendments overcome the previous 35 USC 112 rejections and the prior art rejections provided in the Final Rejection mailed 8/10/2021. The Examiner does agree that the specific combination of limitations as now claimed may only be conceived via hindsight reasoning using facts gleaned from Applicant’s own disclosure. Therefore, although the cited prior art teaches individual aspects of the features recited in the independent claims (claims 1, 8, and 15), the prior art either alone or in combination does not teach the full combination of features as claimed – particularly the following features as exemplified in claim 1: 
A method for cognitive rewards recognition in a mobile wallet of a user, said method comprising: determining, by a cognitive rewards recognition software application installed in the mobile wallet, a plurality of payment options and associated rewards for each item of a plurality of items, wherein the payment options are available to purchase the plurality of items in a sequence of successive purchases of the items, wherein each item is one or more goods, one or more services, or combinations thereof, wherein the rewards are user benefits, wherein a first item of the plurality of items has been designated by the user as an intended purchase by the user, wherein each other item, other than the first item, of the plurality of items has been designated by the cognitive rewards recognition software application, instead of by the user, as a possible purchase by the user, wherein each other item has a relationship with the first item, and wherein each item is configured to be purchased by the user at different times; after said determining the plurality of payment options, determining, by the cognitive rewards recognition software application in the mobile wallet, cognitive factors distinct from the payment options, wherein the cognitive factors link and relate the user, the plurality of payment options, and the rewards pertaining to the purchases, wherein the cognitive factors are available within the user's mobile wallet and include a first cognitive factor, a second cognitive factor, a third cognitive factor, a fourth cognitive factor, a fifth cognitive factor, a sixth cognitive factor, a seventh cognitive factor, and an eighth cognitive factor, wherein the first cognitive factor is a type of purchasing venue associated with purchase of the first item, wherein the second cognitive factor is sequentially ordered tiers of purchase amounts within a specified calendar period of time at a specific location, wherein the reward associated with each tier after a first tier of the sequentially ordered tiers exceeds the reward associated with each previous tier of the sequentially ordered tiers, wherein the third cognitive factor is weather at a specific date and time at a location of a prospective purchase by the user, wherein the fourth cognitive factor is a specific flavor of a food item to be purchased, wherein the fifth cognitive factor is meta-data collected via a personalization tag and connected by opt-in data, wherein the meta-data includes items about to be discontinued and the user's marital status, gender, age, and prior purchase data, wherein the sixth cognitive factor is purchase history of the user, wherein the seventh cognitive factor is a regular schedule of the user, and wherein the eighth cognitive factor is seasonal sale events; ascertaining, by the cognitive rewards recognition software application in the mobile wallet, a ranking of the payment options for each item to be purchased in the sequence of successive purchases, said ranking of the payment options being in a sequential order of a total reward to the user in consideration of the cognitive factors, said total reward being a summation over the reward for each item of the plurality of items to be purchased in the sequence of successive purchases; generating, by the cognitive rewards recognition software application in the mobile wallet, a ranked list of the plurality of payment options in accordance with said ranking of the payment options; presenting, by the cognitive rewards recognition software application in the mobile wallet, the ranked list to the user on the mobile wallet; and in response to detection of a tap by the user on the highest payment option in the ranked list, displaying to the user, by the cognitive rewards recognition software application in the mobile wallet, a message providing an explanation as to why the highest payment option in the ranked list provides the highest total reward, said explanation specifying the reward in dollars for both the highest payment option and a next payment option in the ranked list.

Again, the Examiner finds that only through hindsight reasoning and knowledge gleaned only from the applicant’s disclosure would a person of ordinary skill in the art be able to arrive at the invention as presently recited in independent claims 1, 8, and 15.
For example, although the prior art of Mathew teaches certain aspects of applicant’s invention such as determining, by a cognitive rewards recognition software application installed in the mobile wallet, a plurality of payment options and associated rewards for each item of a plurality of items (Mathew, see at least Fig. 8 and at least [0070] 
    PNG
    media_image1.png
    459
    878
    media_image1.png
    Greyscale
), wherein the payment options are available to purchase the plurality of items in a sequence of successive purchases of the items, wherein each item is one or more goods or services, or combinations thereof, wherein the rewards are user benefits (Mathew, see at least Figs. 8-9, associated disclosure and at least [0070]-[0071], teaching e.g.: a PayPass™ Wallet with "Smart Prefs" dialogue 904 which explains that the smart preferences service helps the consumer choose which credit card or other payment card account, associated with rewards, in the PayPass™ Wallet to use for a particular purchase transaction. Once the smart preferences service is enabled (by clicking on the "ON" selection circle 906), the consumer can drag and drop the rewards priorities in the list 908 so that the smart preferences system can determine which card(s) to recommend for a particular purchase transaction to maximize the consumer's preferred rewards category or categories. Once all selections are made, the consumer clicks on the "Save Smart Prefs Settings" button 910 to save the priority list. 

    PNG
    media_image2.png
    759
    1171
    media_image2.png
    Greyscale
  
Where the difference between this feature and the teachings of Mathew is only an obvious variation, Mathew nonetheless fails to teach certain other aspects of Applicant’s invention as amended such as cognitive factors [being] available within the user's mobile wallet and Mathew fails to teach wherein the third cognitive factor is weather at a specific date and time at a location of a prospective purchase by the user, wherein the fourth cognitive factor is a specific flavor of a food item to be purchased, wherein the fifth cognitive factor is meta-data collected via a personalization tag and connected by opt-in data, wherein the meta-data includes items about to be discontinued and the user's marital status, gender, age, and prior purchase data, wherein the sixth cognitive factor is purchase history of the user, wherein the seventh cognitive factor is a regular schedule of the user, and wherein the eighth cognitive factor is seasonal sale. And Mathew fails to teach in response to detection of a tap by the user on the highest payment option in the ranked list, displaying to the user, by the cognitive rewards recognition software application in the mobile wallet, a message providing an explanation as to why the highest payment option in the ranked list provides the highest total reward, said explanation specifying the reward in dollars for both the highest payment option and a next payment option in the ranked list. 
While the prior art of Adoni is found to teach various aspects of the claimed invention, Adoni is not found to teach nor cure the aforementioned deficiencies of Mathew regarding these amendments. supra) when considered either alone or in combination with Mathew and Adoni would not render obvious the combination of features as now claimed without the benefit of hindsight reasoning and knowledge gleaned only from the applicant’s disclosure.  
For this reason, the Examiner has respectfully withdrawn each of the rejections and finds the claims allowable over the prior art.   
Response to Arguments
Examiner acknowledges Applicant’s Remarks filed 10/12/2021 and RCE filed 11/9/2021. In view of the findings noted supra, including the applicant’s amendments commensurate with Examiner’s suggestions per interview of 10/6/2021, the Examiner has withdrawn all outstanding rejections presented in Final Office Action mailed 8/10/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622